ROBERT L. BLAND, Judge.
From the record of this case prepared by the state road commission and filed with the clerk September 29, 1943, it appears that on August 6, 1943, an accident occurred between state road commission car a-29-1, driven by Sylvester Mazella, and an automobile owned by claimant and driven by his wife, on Hale street, in the city of Charleston, West Virginia, in which the latter’s vehicle was damaged to the extent that repairs were obliged to be made thereon for which claimant paid, as shown by itemized statement, filed with the record, the sum of $71.02. The state road truck entered the line of traffic from the curb, where it was parked, without warning. It is shown that claimant’s car was being carefully driven and that the driver thereof had no opportunity to avoid the collision which occurred.
The head of the department concerned concurs in the claim, and the special assistant to the attorney general approves it as a claim against the state which should be paid within the meaning and contemplation of the court act.
In view of the concurrence and approval aforesaid an award is now made in favor of claimant Hugh W. May in the sum of seventy-one dollars and two cents ($71.02).